DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 4/19/2022. As directed by the amendment: claims 1, 7 and 11 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-4, 6-16, and 18-20 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dispensing nozzle and the mobile element are axially and concentrically aligned with the dispensing head such that the mobile element is arranged within the dispensing head structure and the dispensing nozzle is arranged within the mobile element structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1, line 14 recites “the housing for holding a refill” but should read “the housing holds a refill”.
Claim 11, line 7 recites “the housing for holding the refill” but should read “the housing holds the refill”.
Claim 11, lines 9-10 recite “wherein the dispensing head sealably engages the housing and including a mobile element…” but should read “wherein the dispensing head sealably engages the housing and includes a mobile element…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the dispensing nozzle and the mobile element are axially and concentrically aligned with the dispensing head such that the mobile element is arranged within the dispensing head structure and the dispensing nozzle is arranged within the mobile element structure” however the disclosure fails to disclose such limitation. Applicant claims support for the limitation is found in Figs. 1 and 4, as well as Paragraphs [0022]-[0024], however, the examiner is unable to find support for the new amendments or any discussion explaining the new amendments in the original disclosure, especially the cited disclosure by the Applicant.
Claim 11 recites “the dispensing nozzle and the mobile element are axially and concentrically aligned with the dispensing head such that the mobile element is arranged within the dispensing head structure and the dispensing nozzle is arranged within the mobile element structure” however the disclosure fails to disclose such limitation. Applicant claims support for the limitation is found in Figs. 1 and 4, as well as Paragraphs [0022]-[0024], however, the examiner is unable to find support for the new amendments or any discussion explaining the new amendments in the original disclosure, especially the cited disclosure by the Applicant.
Dependent claims 2-4, 6-10, 12-16, and 18-20 are rejected by virtue of their dependency on the independent claims.
Dependent claims are rejected by virtue of their dependency on the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the product" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the dispensing head structure" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the mobile element structure" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the dispensing head structure " in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the mobile element structure " in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-4, 6-10, 12-16, and 18-20 are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shahrur et al. (US Publication 2016/0270509 A1) in view of Ichikawa (US Publication 2003/0121940 A1) further in view of Cazares (WO 2015/091044 A1). See figures below when “See Image 1” or “See Image 2” mentioned.
Image 1:

    PNG
    media_image1.png
    478
    569
    media_image1.png
    Greyscale

Image 2:

    PNG
    media_image2.png
    528
    485
    media_image2.png
    Greyscale

Regarding claim 1, Shahrur discloses a system (10) for treating human keratin materials, comprising: 
an appliance (10) including: 
a treatment head (20); 
a handle (12) for holding the appliance in one hand in order to apply the treatment head to the human keratin materials, 
wherein the handle and the treatment head form an elbow (See Image 1), and 
wherein a housing (See Image 1) is oriented in line with the treatment head (Figs. 1-2) and open in an opposite direction to the treatment head (Figs. 1-2); and
the housing for holding a refill (22) containing the product to be applied (Figs. 1-2); and 
the refill including a body (22) containing the product to be applied and a dispensing head (26 and end of 22 that 26 is attached to), 
 		wherein the dispensing head sealably engages the housing (Paragraph [0026] states that the applicator probe 26 has a nipple 28 that serves as a one-way valve that opens by internal pressure to allow application of the cosmetic and when closed, seals the probe so that no material leaks out. Cartridge 22 is placed within the opening in applicator 10 and probe 26 extends forward to the center of the brush head 20, therefore the dispensing head sealably engages the housing);
 		wherein the refill is actuated by a dispensing actuator (24, Paragraph [0029]).
 	Shahrur is silent regarding
 an electronic circuit adapted to deliver an electric current that is supplied to the treatment head to subject the skin in the treated region to the electric current, 
wherein the electric circuit is further adapted to determine, based on an impedance between a first electrode and a second electrode of the electric circuit, whether to dispense the product; and
wherein the dispensing head includes a mobile element and a dispensing nozzle extending from the mobile element, the dispensing nozzle and the mobile element are axially and concentrically aligned with the dispensing head such that the mobile element is arranged within the dispensing head structure and the dispensing nozzle is arranged within the mobile element structure; 
wherein the mobile element is moveable relative to the body of the refill, and 
wherein the refill is actuated by a user applying a force to at least a portion of the refill along a longitudinal axis of the refill in order to dispense a dose of the product.
	Ichikawa teaches a system (1), comprising: 
a refill (1) containing the product (2) to be applied; and 
the refill including a body (3a) containing the product to be applied and a dispensing head (4b), 
wherein the dispensing head includes a mobile element (See Image 2) and a dispensing nozzle (7) extending from the mobile element (Figs. 1(a)-1(b)), the dispensing nozzle and the mobile element are axially and concentrically aligned with the dispensing head (Figs. 1(a)-1(b)) such that the mobile element is arranged within the dispensing head structure (Figs. 1(a)-1(b)) and the dispensing nozzle is arranged within the mobile element structure (Figs. 1(a)-1(b)); 
wherein the mobile element is moveable relative to the body of the refill (Figs. 1(a)-1(b)), and 
wherein the refill is actuated by a user applying a force to at least a portion of the refill along a longitudinal axis of the refill in order to dispense a dose of the product (Figs. 1(a)-1(b)).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dispensing head of Shahrur to incorporate the teachings of Ichikawa to incorporate a mobile element and a dispensing nozzle extending from the mobile element, the dispensing nozzle and the mobile element are axially and concentrically aligned with the dispensing head such that the mobile element is arranged within the dispensing head structure and the dispensing nozzle is arranged within the mobile element structure, wherein the mobile element is moveable relative to the body of the refill since such a modification is the result of a simple substitution of one known element (26 and end of 22 that 26 is attached to, Shahrur) for another (4b, annotated mobile element in Image 2, and 7, Ichikawa) to obtain predictable results (Dispensing). Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the refill of Shahrur to incorporate the teachings of Ichikawa to incorporate being actuated by a user applying a force to at least a portion of the refill along a longitudinal axis of the refill in order to dispense a dose of the product in order to discharge the liquid (Paragraph [0030], Ichikawa).
Shahrur in view of Ichikawa are silent regarding
an electronic circuit adapted to deliver an electric current that is supplied to the treatment head to subject the skin in the treated region to the electric current, 
wherein the electric circuit is further adapted to determine, based on an impedance between a first electrode and a second electrode of the electric circuit, whether to dispense the product.
Cazares teaches a system (Fig. 1) for treating human keratin materials, comprising: 
an appliance (Fig. 1) including: 
a treatment head (2); 
	an electronic circuit adapted to deliver an electric current that is supplied to the treatment head to subject the skin in the treated region to the electric current (Pages 13-14, lines 20-8), 
 		wherein the electric circuit is further adapted to determine, based on an impedance between a first electrode (4) and a second electrode (5) of the electric circuit, whether to dispense the product (Pages 13-14, lines 20-8).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Shahrur in view of Ichikawa to incorporate the teachings of Cazares to incorporate an electronic circuit adapted to deliver an electric current that is supplied to the treatment head to subject the skin in the treated region to the electric current, wherein the electric circuit is further adapted to determine, based on an impedance between a first electrode and a second electrode of the electric circuit, whether to dispense the product in order to allow for iontophoretic and/or electroporation treatment of the composition on the skin and in order to ensure a sufficient quantity of composition between the electrode and the skin and optimize the penetration of the composition (Pages 13-14, lines 20-8).
Regarding claim 2, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 1, wherein the refill integrates a pump (24, Shahrur) actuated by pressing the refill when the refill is in place inside the housing.
Shahrur in view of Cazares are silent regarding
the pump being actuated by pressing the refill when the refill is in place inside the housing.
 	Ichikawa teaches wherein the refill integrates a pump (6, Ichikawa) actuated by pressing the refill (Figs. 1(a)-1(b), Ichikawa).
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pump of Shahrur to incorporate the teachings of Ichikawa to incorporate being actuated by pressing the refill since such a modification is the result of a simple substitution of one known element (24, Shahrur) for another (6, Ichikawa) to obtain predictable results (Dispensing). The modification of Shahrur in view of Ichikawa would teach wherein the refill (22, Shahrur) integrates a pump (6, Ichikawa) actuated by pressing the refill (Fig. 1(b), Ichikawa) when the refill is in place inside the housing (Fig. 2, Shahrur).
Regarding claim 3, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 2, wherein the refill is mounted on the appliance such that the refill is movable axially in the housing, in order to permit the user to actuate the pump by pressing on a bottom of the refill (Fig. 2, Paragraph [0029], Shahrur, Fig. 1(b), Ichikawa).
Regarding claim 4, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 1, wherein a longitudinal axis of the housing (See Image 1, Shahrur) and a longitudinal axis of the handle (See Image 1, Shahrur) make an angle (a) of between 30 and 90° (See Image 1, Shahrur).
Regarding claim 6, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 1, wherein the housing leads to the elbow formed between the handle and the treatment head (See Image 1, Shahrur).
Regarding claim 7, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 1, wherein the dispensing nozzle is configured to dispense the product contained inside the refill (Paragraph [0030], Ichikawa) and the appliance is arranged to establish a fluid connection with the dispensing nozzle when the refill is in place inside the appliance (Figs. 1-2, Shahrur, Paragraph [0030], Ichikawa), in order to channel the product coming out of the refill to on the treatment head (Figs. 1-2, where 26 sticks out in Fig. 1, Shahrur).  
Regarding claim 8, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 1, wherein the refill protrudes outside of the housing when the refill is in place inside the housing (Fig. 1, Shahrur).
Regarding claim 9, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 1, wherein the housing extends from a first end to a second end along a longitudinal axis of the treatment head (See Image 1, Shahrur) and the housing is open at said first end (See Image 1, Shahrur).
Regarding claim 10, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 9, wherein the first end of the housing is open at an outer surface of the elbow (See Image 1, Shahrur).
Regarding claim 11, Shahrur discloses an appliance (10) for treating human keratin materials, comprising: 
a treatment head (20); 
a handle (12) for holding the appliance in one hand in order to apply the treatment head to the skin of a patient, wherein a housing (See Image 1) is oriented in line with the treatment head (Figs. 1-2) and open in an opposite direction to the treatment head (Figs. 1-2); 
a refill (22) including a body (22) and a dispensing head (26), the body containing a product (23) to be applied; 
the housing for holding the refill (Fig. 2), the handle and the treatment head forming an elbow (See Image 1), 
 	wherein the dispensing head sealably engages the housing (Paragraph [0026] states that the applicator probe 26 has a nipple 28 that serves as a one-way valve that opens by internal pressure to allow application of the cosmetic and when closed, seals the probe so that no material leaks out. Cartridge 22 is placed within the opening in applicator 10 and probe 26 extends forward to the center of the brush head 20, therefore the dispensing head sealably engages the housing);
wherein the refill is arranged to be actuated by a dispensing actuator (24, Paragraph [0029]).
 	Shahrur is silent regarding 
wherein the dispensing head including a mobile element and a dispensing nozzle extending from the mobile element, the dispensing nozzle and the mobile element are axially and concentrically aligned with the dispensing head such that the mobile element is arranged within the dispensing head structure and the dispensing nozzle is arranged within the mobile element structure, 
wherein the mobile element is moveable relative to and along a longitudinal axis of the body of the refill, and 
wherein the refill is arranged to be actuated by a user applying a force to at least a portion of the refill in order to dispense a dose of the product, and 
an electronic circuit adapted to deliver an electric current that is supplied to the treatment head to subject the skin in the treated region to the electric current, 
wherein the electric circuit is further adapted to determine, based on an impedance between a first electrode and a second electrode of the electric circuit, whether to dispense the product.
 Ichikawa teaches an appliance (1) for treating human keratin materials, comprising: 
a refill (1) including a body (3a) and a dispensing head (4b), the body containing a product (2) to be applied; 
wherein the dispensing head including a mobile element (See Image 2) and a dispensing nozzle (7) extending from the mobile element (Figs. 1(a)-1(b)), the dispensing nozzle and the mobile element are axially and concentrically aligned with the dispensing head (Figs. 1(a)-1(b)) such that the mobile element is arranged within the dispensing head structure (Figs. 1(a)-1(b)) and the dispensing nozzle is arranged within the mobile element structure (Figs. 1(a)-1(b)), 
wherein the mobile element is moveable relative to and along a longitudinal axis of the body of the refill (Figs. 1(a)-1(b)), and 
wherein the refill is arranged to be actuated by a user applying a force to at least a portion of the refill in order to dispense a dose of the product (Figs. 1(a)-1(b)). 
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the dispensing head of Shahrur to incorporate the teachings of Ichikawa to incorporate a mobile element and a dispensing nozzle extending from the mobile element, the dispensing nozzle and the mobile element are axially and concentrically aligned with the dispensing head such that the mobile element is arranged within the dispensing head structure and the dispensing nozzle is arranged within the mobile element structure, wherein the mobile element is moveable relative to and along a longitudinal axis of the body of the refill since such a modification is the result of a simple substitution of one known element (26 and end of 22 that 26 is attached to, Shahrur) for another (4b, annotated mobile element in Image 2, and 7, Ichikawa) to obtain predictable results (Dispensing). Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the refill of Shahrur to incorporate the teachings of Ichikawa to incorporate being actuated by a user applying a force to at least a portion of the refill in order to dispense a dose of the product in order to dispense a dose of the product in order to discharge the liquid (Paragraph [0030], Ichikawa).
	Shahrur in view of Ichikawa are silent regarding
an electronic circuit adapted to deliver an electric current that is supplied to the treatment head to subject the skin in the treated region to the electric current, 
wherein the electric circuit is further adapted to determine, based on an impedance between a first electrode and a second electrode of the electric circuit, whether to dispense the product.
 	Cazares teaches an appliance (Fig. 1) for treating human keratin materials, comprising: 
a treatment head (2); 
a refill (3) containing a product to be applied (Abstract);
an electronic circuit adapted to deliver an electric current that is supplied to the treatment head to subject the skin in the treated region to the electric current (Pages 13-14, lines 20-8), 
 	wherein the electric circuit is further adapted to determine, based on an impedance between a first electrode (4) and a second electrode (5) of the electric circuit, whether to dispense the product (Pages 13-14, lines 20-8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the appliance of Shahrur in view of Ichikawa to incorporate the teachings of Cazares to incorporate an electronic circuit adapted to deliver an electric current that is supplied to the treatment head to subject the skin in the treated region to the electric current, wherein the electric circuit is further adapted to determine, based on an impedance between a first electrode and a second electrode of the electric circuit, whether to dispense the product in order to ensure a sufficient quantity of composition between the electrode and the skin and optimize the penetration of the composition (Pages 13-14, lines 20-8).
Regarding claim 12, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 11, wherein the housing extends from a first end to a second end along a longitudinal axis of the treatment head (See Image 1, Shahrur) and is open at said first end (See Image 1, Shahrur).
Regarding claim 13, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 12, wherein the first end of the housing is open at an outer surface of the elbow (See Image 1, Shahrur).
Regarding claim 14, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 11, wherein the refill integrates a pump (24, Shahrur) actuated by pressing the refill when the refill is in place inside its housing.
Shahrur in view of Cazares are silent regarding
the pump being actuated by pressing the refill when the refill is in place inside its housing.
 	Ichikawa teaches wherein the refill integrates a pump (6, Ichikawa) actuated by pressing the refill (Figs. 1(a)-1(b), Ichikawa).
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the pump of Shahrur to incorporate the teachings of Ichikawa to incorporate being actuated by pressing the refill since such a modification is the result of a simple substitution of one known element (24, Shahrur) for another (6, Ichikawa) to obtain predictable results (Dispensing). The modification of Shahrur in view of Ichikawa would teach wherein the refill (22, Shahrur) integrates a pump (6, Ichikawa) actuated by pressing the refill (Fig. 1(b), Ichikawa) when the refill is in place inside its housing (Fig. 2, Shahrur).
Regarding claim 15, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 14, wherein the refill is mounted on the appliance such that the refill is movable axially in the housing, in order to permit the user to actuate the pump by pressing on the at least a portion of the refill (Fig. 2, Paragraph [0029], Fig. 1(b), Ichikawa).
Regarding claim 16, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 11, wherein a longitudinal axis of the housing (See Image 1, Shahrur) and a longitudinal axis of the handle (See Image 1, Shahrur) make an angle (a) of between 30 and 90° (See Image 1, Shahrur).
Regarding claim 18, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 11, wherein the housing leads to the elbow formed between the handle and the treatment head (See Image 1, Shahrur).
Regarding claim 19, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 11, wherein the refill comprises a dispensing nozzle (7, Ichikawa) for dispensing the product contained inside (Paragraph [0030], Ichikawa) and the appliance is5Application No.: 16/061,603Docket No.: SEB 3.3F-005 arranged to establish a fluid connection with the dispensing nozzle when the refill is in place inside the appliance (Figs. 1-2, Shahrur, Paragraph [0030], Ichikawa), in order to channel the product coming out of the refill on the treatment head (Figs. 1-2, Shahrur).  
Regarding claim 20, Shahrur in view of Ichikawa further in view of Cazares disclose the appliance according to claim 11, wherein the refill protrudes outside of the housing when the refill is in place inside the housing (Fig. 1, Shahrur).
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 4/19/2022, with respect to the rejection(s) of claim(s) 1-4, 6-16, and 18-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Ichikawa (US Publication 2003/0121940 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/                Examiner, Art Unit 3783  

/BRANDY S LEE/                Primary Examiner, Art Unit 3783